Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-11, 16, 17, 20-27 and 31-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MR Coils, BV (EP 3364205 A1), hereinafter refer to as MR.
With reference to claim 1, MR teaches an MRI system coil insert for use within a bore of a main MRI system, the coil insert comprising at least one gradient coil for creating a spatially varying magnetic field along a respective axis and being arranged to be electrically driven at an ultrasonic frequency (¶0008-0010)	With reference to claim 2, MR teaches a central region free from gradient coil windings (Fig. 1a, 1b).	With reference to claim 4, MR teaches a Z gradient coil for creating a spatially varying magnetic field along the main axis of the insert (¶0010).	With reference to claim 5, MR teaches  the Z gradient coil comprises a first set of windings provided at a first end of the insert and a second set of windings provided at a second end of the insert (Fig. 1a, 1b).	With reference to claim 6, MR teaches  the Z gradient coil comprises more than two sets of windings, the windings being arranged to allow the provision of a segmented gradient on the Z-axis 
With reference to claim 20, MR further teaches a Z gradient coil for creating a spatially varying magnetic field along the main axis of the insert, wherein the Z gradient coil comprises a first set of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over MR as applied to claim 2 above, and further in view of Piron et al. (US 2016/0187436 A1), hereinafter referred to as Piron.	MR teaches all that is required as explained above, however is silent with regards to a window.	Piron teaches a window in the insert through which a patient can see when the head of the patient is located within the insert (¶0045).	It would have been obvious to include a window as taught in Piron with the MRI system coil insert of MR so as to enable medical staff to monitor the patient.
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MR as applied to claim 1 above, and further in view of Mori et al. (US Patent 5,909,120), hereinafter referred to as Mori.	MR teaches all that is required as explained above, however is silent with regards to a capacitor.	Mori teaches the insert comprises at least one capacitor electrically connected to at least one gradient coil so as to make the respective gradient coil resonant at a predetermined frequency (Column 5 lines 22-28).	It would have been obvious to use the capacitor of Mori with the MRI system coil insert of MR so as to enable fast switching (Column 2 lines 25-33).	With reference to claim 13, MR further teaches the insert comprises a first gradient coil and a second gradient coil, at least one first capacitor is electrically connected to the first gradient coil so as to .
With reference to claim 14, MR further teaches the first predetermined ultrasonic frequency is different from the second predetermined ultrasonic frequency (¶0011).	With reference to claim 15, MR further suggests the difference in frequency between the first predetermined ultrasonic frequency and the second predetermined ultrasonic frequency is an inaudible frequency (Since it is known to reduce the noise as stated in ¶0003, it’d be obvious to keep the difference out of the audible frequency to prevent an audible beat frequency).
Claims 18 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over MR.	MR teaches difference in frequency between the first selected ultrasonic frequency and the second selected ultrasonic frequency is an inaudible frequency (Since it is known to reduce the noise as stated in ¶0003, it’d be obvious to keep the difference out of the audible frequency to prevent an audible beat frequency).
Claim 19 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MR as applied to claim 18 above, and further in view of Mori.	MR is silent with regards to a capacitor.	Mori teaches at least one first capacitor is electrically connected to the first gradient coil so as to make the first gradient coil resonant at a first predetermined ultrasonic frequency, and at least one second capacitor is electrically connected to the second gradient coil so as to make the second gradient coil resonant at a second predetermined ultrasonic frequency, wherein the first selected frequency is the same as the first predetermined frequency and the second selected frequency is the same as the second predetermined frequency (Column 5 lines 22-28). is/are rejected under 35 U.S.C. 103 as being unpatentable over MR as applied to claim 23 above, and further in view of  Mori.	MR teaches all that is required as explained above, however is silent with regards to a capacitor.	Mori teaches the acquisition section comprises at least one first capacitor electrically connected to the first gradient coil so as to make the first gradient coil resonant at a first predetermined ultrasonic frequency, and at least one second capacitor electrically connected to the second gradient coil so as to make the second gradient coil resonant at a second predetermined ultrasonic frequency (Column 5 lines 22-28).	It would have been obvious to use the capacitor of Mori with the MRI system coil insert of MR so as to enable fast switching (Column 2 lines 25-33).	With reference to claim 30, MR further teaches  the first selected frequency is the same as the first predetermined frequency and the second selected frequency is the same as the second predetermined frequency (¶0011, ¶0012).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Vahala (US 2013/0345547 A1) teaches magnetic resonance measurement of ultrasound properties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852